Case 2:19-cv-11696-MCA-MAH Document 92 Filed 11/20/20 Page 1 of 1 PagelD: 1024
Case 2:19-cv-11696-MCA-MAH Document 91-1 Filed 11/19/20 Page 1 of 1 PagelD: 1023

CRAIG CARPENITO

United States Attorney

ENES HAJDARPASIC
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102

Tel.: (973) 297-2046

Fax: (973) 297-2010

E-mail: enes.hajdarpasic@usdgj.gov

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
W.A.O., et al. HON. MICHAEL A. HAMMER
Plaintiffs, Civil Action No. 2:19-cv-11696-MCA-
MAH
V.
ORDER
KENNETH T. CUCCINELLI II, e¢ ail.
Defendants.

 

 

This matter having been brought before the Court upon Defendants’ letter
request, dated November 19, 2020, requesting an extension of time to file an
answer, and there being no opposition, and for good cause shown,

nb | ,

IT IS on this 00” day of ben 2020,

ORDERED that Defendants’ time to file an answer or otherwise move as to
the Complaint filed by Plaintiffs in the above-captioned matter is extended until

January 7, 2020.

>

MICHAEL A. HAMMER
U.S. District Court Magistrate Judge
